Citation Nr: 1436990	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-43 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder, anxiety disorder and agoraphobia.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs Regional Office (RO), and an August 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (Minnesota RO).

The Board notes that the April 2008 rating decision addressed the Veteran's mental health disabilities as two separate issues: service connection for PTSD and service connection for anxiety, depression and agoraphobia.  The RO denied entitlement to service connection for PTSD based upon lack of an in-service stressor, and denied service connection for anxiety, depression and agoraphobia based on lack of nexus.  
Following an informal conference between the RO and the Veteran's representative, and in light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues were recharacterized as a single issue, expressed as an acquired psychiatric disability, to include PTSD, major depression, anxiety and agoraphobia.  The claim was again denied

In August 2010, the Minnesota RO denied the Veteran's claim of entitlement to TDIU on the basis that the Veteran did not meet the scheduler criteria for a TDIU as outlined in 38 C.F.R. § 4.16.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

In his PTSD claim, the Veteran asserted his PTSD symptoms resulted from four possible in-service stressors, only one of which was later verified.  The verified stressor involved an enemy rocket and mortar attack at the Veteran's location in Cam Rahn Bay, Vietnam, in March 1972.  Although the Veteran's VA mental health treatment records indicated he had a long standing diagnosis of PTSD, a VA examination was requested to evaluate the Veteran's symptoms of PTSD based upon the verified stressor.  Unfortunately, the examiner was instructed to and did evaluate the Veteran's symptoms based upon an unverified personal assault claim.  

The Board finds that the VA examination on which the RO relied to deny the Veteran's claim was inadequate because it did not evaluate the Veteran's PTSD symptoms based upon the verified stressor.  As such, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disabilities, to include PTSD, major depression disorder, anxiety disorder and agoraphobia, and whether any such disabilities are as likely as not related to the Veteran's military service, with consideration given the verified in-service stressor.

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Thus, the claim for TDIU is remanded as well.



Accordingly, the case is REMANDED for the following action:

1. There is evidence in the claims file suggesting that the Veteran has moved from Minnesota to Wisconsin.  The RO or AMC should contact the Veteran to determine where he has received treatment since July 2009.  The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated July 2009 to the present, and associate them with the claims file.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist.  The claims file must be made available to and reviewed by the examiner.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to the verified in-service stressor noted above.  The examiner must specifically state whether the claimed stressor, if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revision to 38 C.F.R. § 3.304 (f)(3).  

The examiner also should render an opinion as to whether the Veteran's other psychiatric disorders, to include major depressive disorder, anxiety disorder and agoraphobia, are at least as likely as not (50 percent or greater) etiologically related to the Veteran's military service.

Complete rationale for all opinions expressed must be provided.

3. The RO or AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it deems warranted.

4. When development has been completed, and the RO or the AMC has ensured compliance with the requested actions, the claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

